DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thermal interface material disposed between and in thermal conductive contact with (i) said processor printed circuit board and (ii) said heat transfer element as claimed in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 claims “a thermal interface material disposed between and in thermal conductive contact with (i) said processor printed circuit board and (ii) said heat transfer element”.  While the Specification as filed provides support for “a thermal interface material disposed between and in thermal conductive contact with (ii) said heat transfer element”, the Specification fails to provide support for “a thermal interface material disposed between and in thermal conductive contact with (i) said processor printed circuit board” as required by claim 13.  The Specification only discloses thermal interface material in paragraph 14 of the Specification as filed in which the Specification discloses “Optionally, a thermal interface material may be disposed between the imager circuit board and the heat transfer element to enhance heat transfer from the rear of the imager circuit board to the heat transfer element.”  Thus, the Specification as filed only discloses the use of a thermal interface material between the imager circuit board and the heat transfer element.  Therefore, the Specification as filed fails to provide support for “a thermal interface material disposed between and in thermal conductive contact with (i) said processor printed circuit board and (ii) said heat transfer element” as required by claim 13.
In view of the foregoing, claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because claim 13 is directed to new matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,855,890.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.
Application 17/648004
United States Patent 10,855,890
Claim 1
Claim 1
A vehicular camera module, said vehicular camera module comprising:
 A camera module for a vehicular vision system, said camera module comprising:
a camera housing;
a front camera housing portion;
an imager printed circuit board accommodated in said camera housing, said imager printed circuit board having a first side and a second side separated by a thickness dimension of said imager printed circuit board;
wherein said at least one printed circuit board comprises an imager printed circuit board having said imager disposed thereat and attached at said front camera housing portion; (it is inherent that a PCB has first and second sides separated by a thickness dimension)
an imager disposed at the first side of said imager printed circuit board and aligned with a lens of said vehicular camera module;
an imager disposed at a front side of said at least one printed circuit board; wherein, with said at least one printed circuit board accommodated in said front camera housing portion, said imager is optically aligned with an optical axis of said optical elements;
a processor printed circuit board accommodated in said camera housing; an image processor disposed at said processor printed circuit board; wherein said processor printed circuit board is spaced from and is electrically connected to circuitry of said imager printed circuit board;
wherein said at least one printed circuit board comprises a processor printed circuit board having said image processor disposed thereat and disposed in said camera module and spaced from and electrically connected to circuitry of said imager printed circuit board;
a heat transfer element accommodated in said camera housing; wherein the heat transfer element is in thermal conductive contact with at least one selected from the group consisting of (i) the second side of said imager printed circuit board and (ii) said processor printed circuit board;
a heat transfer element disposed between and in thermal conductive contact with said thermoelectric device and a rear side of said at least one printed circuit board;wherein said heat transfer element extends through an aperture of said processor printed circuit board;
wherein circuitry of said vehicular camera module is electrically connected to said imager and said image processor and is electrically connected to electrical connecting elements at said camera housing that are configured to electrically connect to a wire harness of a vehicle when said vehicular camera module is disposed at the vehicle; and
wherein circuitry of said camera module is electrically connected to said imager, said image processor and said thermoelectric device and is electrically connected to electrical connecting elements that are configured to electrically connect to a wire harness of a vehicle when said camera module is disposed at the vehicle
wherein, with said electrical connecting elements electrically connected to the wire harness of the vehicle, heat generated by operation of said vehicular camera module is drawn from said imager printed circuit board to said camera housing via said heat transfer element.
wherein said thermoelectric device, with said electrical connecting elements electrically connected to the wire harness of the vehicle, is electrically powered to draw heat from said at least one printed circuit board to said rear camera housing portion via said heat transfer element.


In view of the foregoing, claim 1 is anticipated by (and therefore not patentably distinct from) corresponding claim 1 of United States Patent No. 10,855,890.
Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,855,890.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.
Application 17/648004
United States Patent 10,855,890
Claim 2
Claim 1
The vehicular camera module of claim 1,
 
wherein said heat transfer element is in thermal conductive contact with the second side of said imager printed circuit board, and wherein said heat transfer element extends through an aperture of said processor printed circuit board.
a heat transfer element disposed between and in thermal conductive contact with said thermoelectric device and a rear side of said at least one printed circuit board;wherein said heat transfer element extends through an aperture of said processor printed circuit board;


In view of the foregoing, claim 2 is anticipated by (and therefore not patentably distinct from) corresponding claim 1 of United States Patent No. 10,855,890.
Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,855,890.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.
Application 17/648004
United States Patent 10,855,890
Claim 3
Claim 9
The vehicular camera module of claim 2,
The camera module of claim 1,
a thermal interface material disposed between and in thermal conductive contact with (i) the second side of said imager printed circuit board and (ii) said heat transfer element.
a thermal interface material disposed at the rear side of said at least one printed circuit board and between and in thermal conductive contact with the rear side of said at least one printed circuit board and said heat transfer element.


In view of the foregoing, claim 3 is anticipated by (and therefore not patentably distinct from) corresponding claim 9 of United States Patent No. 10,855,890.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,855,890 in view of Zhang et al. (United States Patent Application Publication 2018/0241917). 
However, claim 1 of U.S. Patent No. 10,855,890 fails to claim wherein said heat transfer element is in thermal conductive contact with said processor printed circuit board to draw heat generated by operation of said image processor of said vehicular camera module.
Zhang is a similar or analogous system to the claimed invention as evidenced Zhang teaches a vehicular camera module wherein the motivation of reducing thermal damage to an image processing circuit would have prompted a predictable variation of claim 1 of U.S. Patent No. 10,855,890 by applying Zhang’s known principal of providing a heat sink in thermal conductive contact with a processor printed circuit board to draw heat generated by operation of an image processor of a vehicular camera module (figure 5 exhibits wherein processing board 42 is in thermal conductive contact with heat sink 60 through conducting filler 70 as disclosed at paragraph 32).
In view of the motivations such as reducing thermal damage to an image processing circuit one of ordinary skill in the art would have implemented the claimed variation of the prior art system of claim 1 of U.S. Patent No. 10,855,890.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
In view of the foregoing, claim 4 is obvious over (and therefore not patentably distinct from) corresponding claim 1 in United States Patent No. 10,855,890 in view of Zhang et al. (United States Patent Application Publication 2018/0241917).
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,855,890 in view of Zhang et al. (United States Patent Application Publication 2018/0241917). 
However, claim 1 of U.S. Patent No. 10,855,890 fails to claim a thermal interface material disposed between and in thermal conductive contact with (i) said processor printed circuit board and (ii) said heat transfer element.
Zhang is a similar or analogous system to the claimed invention as evidenced Zhang teaches a vehicular camera module wherein the motivation of improving heat dissipation efficiency would have prompted a predictable variation of claim 1 of U.S. Patent No. 10,855,890 by applying Zhang’s known principal of providing a thermal interface material disposed between and in thermal conductive contact with (i) said processor printed circuit board and (ii) said heat transfer element (figure 5 exhibits wherein processing board 42 is in thermal conductive contact with heat sink 60 through conducting filler 70 as disclosed at paragraph 32).
In view of the motivations such as improving heat dissipation efficiency one of ordinary skill in the art would have implemented the claimed variation of the prior art system of claim 1 of U.S. Patent No. 10,855,890.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
In view of the foregoing, claim 5 is obvious over (and therefore not patentably distinct from) corresponding claim 1 in United States Patent No. 10,855,890 in view of Zhang et al. (United States Patent Application Publication 2018/0241917).
Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,855,890.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.
Application 17/648004
United States Patent 10,855,890
Claim 6
Claim 2
The vehicular camera module of claim 1,
The camera module of claim 1,
wherein said vehicular camera module is configured to be disposed at the vehicle so as to view exterior of the vehicle.
wherein said camera module is configured to be disposed at an exterior portion of the vehicle so as to have a field of view exterior of the vehicle.


In view of the foregoing, claim 6 is anticipated by (and therefore not patentably distinct from) corresponding claim 2 of United States Patent No. 10,855,890.
Claim 7 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,855,890.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.
Application 17/648004
United States Patent 10,855,890
Claim 7
Claim 4
The vehicular camera module of claim 1,
The camera module of claim 1,
wherein said heat transfer element is attached at structure of said camera housing.
 wherein said heat transfer element is attached at a rear structure of said rear camera housing portion


In view of the foregoing, claim 7 is anticipated by (and therefore not patentably distinct from) corresponding claim 4 of United States Patent No. 10,855,890.
Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,855,890.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.
Application 17/648004
United States Patent 10,855,890
Claim 8
Claim 4
The vehicular camera module of claim 7,
The camera module of claim 1,
wherein said heat transfer element is in thermal conductive contact with the active cooling element via the structure of said camera housing.
wherein said heat transfer element is attached at a rear structure of said rear camera housing portion and is held in contact with said thermoelectric device at said rear structure of said rear camera housing portion.


In view of the foregoing, claim 8 is anticipated by (and therefore not patentably distinct from) corresponding claim 4 of United States Patent No. 10,855,890.
Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,855,890.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.
Application 17/648004
United States Patent 10,855,890
Claim 9
Claim 5
The vehicular camera module of claim 7,
The camera module of claim 4,
wherein said heat transfer element is attached at the structure of said camera housing via a plurality of fasteners.
wherein said heat transfer element is attached at said rear structure of said rear camera housing portion via a plurality of fasteners.


In view of the foregoing, claim 9 is anticipated by (and therefore not patentably distinct from) corresponding claim 5 of United States Patent No. 10,855,890.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,855,890 in view of Zhang et al. (United States Patent Application Publication 2018/0241917). 
Application 17/648004
United States Patent 10,855,890
Claim 1
Claim 8
A vehicular camera module, said vehicular camera module comprising:
 A camera module for a vehicular vision system, said camera module comprising:
a camera housing;
a front camera housing portion;
an imager printed circuit board accommodated in said camera housing, said imager printed circuit board having a first side and a second side separated by a thickness dimension of said imager printed circuit board;
wherein said at least one printed circuit board comprises an imager printed circuit board having said imager disposed thereat and attached at said front camera housing portion; (it is inherent that a PCB has first and second sides separated by a thickness dimension)
an imager disposed at the first side of said imager printed circuit board and aligned with a lens of said vehicular camera module;
an imager disposed at a front side of said at least one printed circuit board; wherein, with said at least one printed circuit board accommodated in said front camera housing portion, said imager is optically aligned with an optical axis of said optical elements;
a processor printed circuit board accommodated in said camera housing; 
 
an image processor disposed at said processor printed circuit board;
 
 wherein said processor printed circuit board is spaced from and is electrically connected to circuitry of said imager printed circuit board;
 
a heat transfer element accommodated in said camera housing; wherein the heat transfer element is in thermal conductive contact with at least one selected from the group consisting of (i) the second side of said imager printed circuit board and (ii) said processor printed circuit board;
a heat transfer element disposed between and in thermal conductive contact with said thermoelectric device and a rear side of said at least one printed circuit board;
wherein circuitry of said vehicular camera module is electrically connected to said imager and said image processor and is electrically connected to electrical connecting elements at said camera housing that are configured to electrically connect to a wire harness of a vehicle when said vehicular camera module is disposed at the vehicle; and
wherein circuitry of said camera module is electrically connected to said imager, said image processor and said thermoelectric device and is electrically connected to electrical connecting elements that are configured to electrically connect to a wire harness of a vehicle when said camera module is disposed at the vehicle
wherein, with said electrical connecting elements electrically connected to the wire harness of the vehicle, heat generated by operation of said vehicular camera module is drawn from said imager printed circuit board to said camera housing via said heat transfer element.
wherein said thermoelectric device, with said electrical connecting elements electrically connected to the wire harness of the vehicle, is electrically powered to draw heat from said at least one printed circuit board to said rear camera housing portion via said heat transfer element.


However, claim 8 of U.S. Patent No. 10,855,890 fails to claim a processor printed circuit board accommodated in said camera housing; an image processor disposed at said processor printed circuit board; wherein said processor printed circuit board is spaced from and is electrically connected to circuitry of said imager printed circuit board.
Zhang is a similar or analogous system to the claimed invention as evidenced Zhang teaches a vehicular camera module wherein the motivation of performing image processing at the camera module would have prompted a predictable variation of claim 8 of U.S. Patent No. 10,855,890 by applying Zhang’s known principal of providing a processor printed circuit board accommodated in a camera housing (figure 5 exhibits board 42 which includes an image processing circuit as disclosed at paragraph 28); an image processor disposed at said processor printed circuit board (figure 5 exhibits components 44 and 46 mounted on board 42 which includes an image processing circuit as disclosed at paragraph 28); wherein said processor printed circuit board is spaced from and is electrically connected to circuitry of said imager printed circuit board (figure 5 exhibits wherein the board 42 is spaced apart from imager circuit board 22 and is electrically connected through a plug and socket as disclosed at paragraph 28).
In view of the motivations such as performing image processing at the camera module one of ordinary skill in the art would have implemented the claimed variation of the prior art system of claim 8 of U.S. Patent No. 10,855,890.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
In view of the foregoing, claim 1is obvious over (and therefore not patentably distinct from) corresponding claim 8 in United States Patent No. 10,855,890 in view of Zhang et al. (United States Patent Application Publication 2018/0241917).
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 in United States Patent No. 10,855,890 in view of Zhang et al. (United States Patent Application Publication 2018/0241917). 
Application 17/648004
United States Patent 10,855,890
Claim 7
Claim 8
The vehicular camera module of claim 1, 
 
wherein said heat transfer element is attached at structure of said camera housing.
wherein said heat transfer element is attached at a rear structure of said rear camera housing portion and is held in contact with said thermoelectric device at said rear structure of said rear camera housing portion;


In view of the foregoing, claim 7 is obvious over (and therefore not patentably distinct from) corresponding claim 8 in United States Patent No. 10,855,890 in view of Zhang et al. (United States Patent Application Publication 2018/0241917).
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 in United States Patent No. 10,855,890 in view of Zhang et al. (United States Patent Application Publication 2018/0241917). 
Application 17/648004
United States Patent 10,855,890
Claim 10
Claim 8
The vehicular camera module of claim 7, 
 
 a desiccant sheet disposed between (i) said heat transfer element and (ii) the structure of said camera housing.
a desiccant sheet disposed between said rear camera housing portion and said rear structure where said rear camera housing portion is attached at said rear structure;


In view of the foregoing, claim 10 is obvious over (and therefore not patentably distinct from) corresponding claim 8 in United States Patent No. 10,855,890 in view of Zhang et al. (United States Patent Application Publication 2018/0241917).
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 in United States Patent No. 10,855,890 in view of Zhang et al. (United States Patent Application Publication 2018/0241917). 
Application 17/648004
United States Patent 10,855,890
Claim 11
Claim 9
The vehicular camera module of claim 10, 
 
 a heat spreading material disposed between (i) said desiccant sheet and (ii) the structure of said camera housing.
a heat spreading material disposed between said desiccant sheet and said rear structure of said rear camera housing portion.


In view of the foregoing, claim 11 is obvious over (and therefore not patentably distinct from) corresponding claim 9 in United States Patent No. 10,855,890 in view of Zhang et al. (United States Patent Application Publication 2018/0241917).
Claim 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,855,890.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.
Application 17/648004
United States Patent 10,855,890
Claim 12
Claim 2 (as dependent on claim 1)
A vehicular camera module, said vehicular camera module comprising:
 A camera module for a vehicular vision system, said camera module comprising:
a camera housing;
a front camera housing portion;
an imager printed circuit board accommodated in said camera housing, said imager printed circuit board having a first side and a second side separated by a thickness dimension of said imager printed circuit board;
wherein said at least one printed circuit board comprises an imager printed circuit board having said imager disposed thereat and attached at said front camera housing portion; (it is inherent that a PCB has first and second sides separated by a thickness dimension)
an imager disposed at the first side of said imager printed circuit board and aligned with a lens of said vehicular camera module;
an imager disposed at a front side of said at least one printed circuit board; wherein, with said at least one printed circuit board accommodated in said front camera housing portion, said imager is optically aligned with an optical axis of said optical elements;
a processor printed circuit board accommodated in said camera housing; an image processor disposed at said processor printed circuit board; wherein said processor printed circuit board is spaced from and is electrically connected to circuitry of said imager printed circuit board;
wherein said at least one printed circuit board comprises a processor printed circuit board having said image processor disposed thereat and disposed in said camera module and spaced from and electrically connected to circuitry of said imager printed circuit board;
a heat transfer element accommodated in said camera housing; wherein the heat transfer element is in thermal conductive contact with said processor printed circuit board to draw heat generated by operation of said image processor of said vehicular camera module; wherein said heat transfer element is in thermal conductive contact with an active cooling element;
a heat transfer element disposed between and in thermal conductive contact with said thermoelectric device and a rear side of said at least one printed circuit board;wherein said heat transfer element extends through an aperture of said processor printed circuit board;
wherein circuitry of said vehicular camera module is electrically connected to said imager and said image processor and is electrically connected to electrical connecting elements at said camera housing that are configured to electrically connect to a wire harness of a vehicle when said vehicular camera module is disposed at the vehicle;
wherein circuitry of said camera module is electrically connected to said imager, said image processor and said thermoelectric device and is electrically connected to electrical connecting elements that are configured to electrically connect to a wire harness of a vehicle when said camera module is disposed at the vehicle
wherein said vehicular camera module is configured to be disposed at the vehicle so as to view exterior of the vehicle; and
Claim 2: wherein said camera module is configured to be disposed at an exterior portion of the vehicle so as to have a field of view exterior of the vehicle.
wherein, with said electrical connecting elements electrically connected to the wire harness of the vehicle, heat generated by operation of said vehicular camera module is drawn from said imager printed circuit board to said camera housing via said heat transfer element.
wherein said thermoelectric device, with said electrical connecting elements electrically connected to the wire harness of the vehicle, is electrically powered to draw heat from said at least one printed circuit board to said rear camera housing portion via said heat transfer element.


In view of the foregoing, claim 12 is anticipated by (and therefore not patentably distinct from) corresponding claim 2 of United States Patent No. 10,855,890.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,855,890 in view of Zhang et al. (United States Patent Application Publication 2018/0241917). 
However, claim 2 of U.S. Patent No. 10,855,890 fails to claim a thermal interface material disposed between and in thermal conductive contact with (i) said processor printed circuit board and (ii) said heat transfer element.
Zhang is a similar or analogous system to the claimed invention as evidenced Zhang teaches a vehicular camera module wherein the motivation of improving heat dissipation efficiency would have prompted a predictable variation of claim 2 of U.S. Patent No. 10,855,890 by applying Zhang’s known principal of a thermal interface material disposed between and in thermal conductive contact with (i) said processor printed circuit board and (ii) said heat transfer element (figure 5 exhibits thermal interface material 70 disposed between image processing board 42 and heat sink 60 as disclosed at paragraph 32).
In view of the motivations such as improving heat dissipation efficiency one of ordinary skill in the art would have implemented the claimed variation of the prior art system of claim 2 of U.S. Patent No. 10,855,890.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
In view of the foregoing, claim 13 is obvious over (and therefore not patentably distinct from) corresponding claim 2 in United States Patent No. 10,855,890 in view of Zhang et al. (United States Patent Application Publication 2018/0241917).
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,855,890 in view of claim 4 in United States Patent No. 10,855,890. 
Claim 2 of U.S. Patent No. 10,855,890 fails to claim wherein said heat transfer element is attached at structure at said camera housing.
However, claim 4 of U.S. Patent No. 10,855,890 which is also dependent on claim 1 claims “wherein said heat transfer element is attached at a rear structure of said rear camera housing portion and is held in contact with said thermoelectric device at said rear structure of said rear camera housing portion.”  Because claims 4 and 2 are both dependent on claim 1, it would have been obvious to claim the subject matter of claim 4 so that it is dependent on claim 2 for the purpose of removing heat from a camera module.
In view of the foregoing, claim 14 is obvious over (and therefore not patentably distinct from) corresponding claim 2 in United States Patent No. 10,855,890 in view of claim 4 in United States Patent No. 10,855,890.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,855,890 in view of claim 4 in United States Patent No. 10,855,890. 
Claim 2 of U.S. Patent No. 10,855,890 fails to claim wherein said heat transfer element is in thermal conductive contact with the active cooling element via the structure of said camera housing.
However, claim 4 of U.S. Patent No. 10,855,890 which is also dependent on claim 1 claims “wherein said heat transfer element is attached at a rear structure of said rear camera housing portion and is held in contact with said thermoelectric device at said rear structure of said rear camera housing portion.”  Because claims 4 and 2 are both dependent on claim 1, it would have been obvious to claim the subject matter of claim 4 so that it is dependent on claim 2 for the purpose of removing heat from a camera module.
In view of the foregoing, claim 15 is obvious over (and therefore not patentably distinct from) corresponding claim 2 in United States Patent No. 10,855,890 in view of claim 4 in United States Patent No. 10,855,890.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,855,890 in view of claim 5 in United States Patent No. 10,855,890. 
Application 17/648004
United States Patent 10,855,890
Claim 16
Claim 5
The vehicular camera module of claim 14,
The camera module of claim 4,
wherein said heat transfer element is attached at the structure of said camera housing via a plurality of fasteners.
wherein said heat transfer element is attached at said rear structure of said rear camera housing portion via a plurality of fasteners.


In view of the foregoing, claim 16 is obvious over (and therefore not patentably distinct from) corresponding claim 2 in United States Patent No. 10,855,890 in view of claim 5 in United States Patent No. 10,855,890.
Claim 17 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,855,890.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.
Application 17/648004
United States Patent 10,855,890
Claim 17
Claim 2 (as dependent on claim 1)
A vehicular camera module, said vehicular camera module comprising:
 A camera module for a vehicular vision system, said camera module comprising:
a camera housing;
a front camera housing portion;
an imager printed circuit board accommodated in said camera housing, said imager printed circuit board having a first side and a second side separated by a thickness dimension of said imager printed circuit board;
wherein said at least one printed circuit board comprises an imager printed circuit board having said imager disposed thereat and attached at said front camera housing portion; (it is inherent that a PCB has first and second sides separated by a thickness dimension)
an imager disposed at the first side of said imager printed circuit board and aligned with a lens of said vehicular camera module;
an imager disposed at a front side of said at least one printed circuit board; wherein, with said at least one printed circuit board accommodated in said front camera housing portion, said imager is optically aligned with an optical axis of said optical elements;
a processor printed circuit board accommodated in said camera housing; an image processor disposed at said processor printed circuit board; wherein said processor printed circuit board is spaced from and is electrically connected to circuitry of said imager printed circuit board;
wherein said at least one printed circuit board comprises a processor printed circuit board having said image processor disposed thereat and disposed in said camera module and spaced from and electrically connected to circuitry of said imager printed circuit board;
a heat transfer element accommodated in said camera housing; wherein the heat transfer element is in thermal conductive contact with the second side of said imager printed circuit board, and wherein said heat transfer element extends through an aperture of said processor printed circuit board; wherein said heat transfer element is in thermal conductive contact with an active cooling element;
a heat transfer element disposed between and in thermal conductive contact with said thermoelectric device and a rear side of said at least one printed circuit board;wherein said heat transfer element extends through an aperture of said processor printed circuit board;
wherein circuitry of said vehicular camera module is electrically connected to said imager and said image processor and is electrically connected to electrical connecting elements at said camera housing that are configured to electrically connect to a wire harness of a vehicle when said vehicular camera module is disposed at the vehicle;
wherein circuitry of said camera module is electrically connected to said imager, said image processor and said thermoelectric device and is electrically connected to electrical connecting elements that are configured to electrically connect to a wire harness of a vehicle when said camera module is disposed at the vehicle
wherein said vehicular camera module is configured to be disposed at the vehicle so as to view exterior of the vehicle; and
Claim 2: wherein said camera module is configured to be disposed at an exterior portion of the vehicle so as to have a field of view exterior of the vehicle.
wherein, with said electrical connecting elements electrically connected to the wire harness of the vehicle, heat generated by operation of said vehicular camera module is drawn from said imager printed circuit board to said camera housing via said heat transfer element.
wherein said thermoelectric device, with said electrical connecting elements electrically connected to the wire harness of the vehicle, is electrically powered to draw heat from said at least one printed circuit board to said rear camera housing portion via said heat transfer element.


In view of the foregoing, claim 17 is anticipated by (and therefore not patentably distinct from) corresponding claim 2 of United States Patent No. 10,855,890.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,855,890 in view of Zhang et al. (United States Patent Application Publication 2018/0241917). 
However, claim 2 of U.S. Patent No. 10,855,890 fails to claim a thermal interface material disposed between and in thermal conductive contact with (i) the second side of said imager printed circuit board and (ii) said heat transfer element.
Zhang is a similar or analogous system to the claimed invention as evidenced Zhang teaches a vehicular camera module wherein the motivation of improving heat dissipation efficiency would have prompted a predictable variation of claim 2 of U.S. Patent No. 10,855,890 by applying Zhang’s known principal of a thermal interface material disposed between and in thermal conductive contact with (i) the second side of said imager printed circuit board and (ii) said heat transfer element (figure 5 exhibits wherein a heat-conducting filler 50 disposed between and in thermal conductive contact with the back side of sensor PCB 22 and heat sink 60 through the intervening components as disclosed at paragraph 30).
In view of the motivations such as improving heat dissipation efficiency one of ordinary skill in the art would have implemented the claimed variation of the prior art system of claim 1 of U.S. Patent No. 10,855,890.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
In view of the foregoing, claim 18 is obvious over (and therefore not patentably distinct from) corresponding claim 1 in United States Patent No. 10,855,890 in view of Zhang et al. (United States Patent Application Publication 2018/0241917).
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,855,890 in view of claim 4 in United States Patent No. 10,855,890. 
Claim 2 of U.S. Patent No. 10,855,890 fails to claim wherein said heat transfer element is attached at structure of said camera housing.
However, claim 4 of U.S. Patent No. 10,855,890 which is also dependent on claim 1 claims “wherein said heat transfer element is attached at a rear structure of said rear camera housing portion.”  Because claims 2 and 4 are both dependent on claim 1, it would have been obvious to claim the subject matter of claim 4 so that it is dependent on claim 2 for the purpose of removing heat from the camera module.
In view of the foregoing, claim 19 is obvious over (and therefore not patentably distinct from) corresponding claim 2 in United States Patent No. 10,855,890 in view of claim 4 in United States Patent No. 10,855,890.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,855,890 in view of claim 4 in United States Patent No. 10,855,890. 
Claim 2 of U.S. Patent No. 10,855,890 fails to claim wherein said heat transfer element is in thermal conductive contact with the active cooling element via the structure of said camera housing.
However, claim 4 of U.S. Patent No. 10,855,890 which is also dependent on claim 1 claims “wherein said heat transfer element is attached at a rear structure of said rear camera housing portion and is held in contact with said thermoelectric device at said rear structure of said rear camera housing portion.”  Because claims 2 and 4 are both dependent on claim 1, it would have been obvious to claim the subject matter of claim 4 so that it is dependent on claim 2 for the purpose of removing heat from the camera module.
In view of the foregoing, claim 20 is obvious over (and therefore not patentably distinct from) corresponding claim 2 in United States Patent No. 10,855,890 in view of claim 4 in United States Patent No. 10,855,890.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,855,890 in view of claim 5 in United States Patent No. 10,855,890. 
Claim 2 of U.S. Patent No. 10,855,890 fails to claim wherein said heat transfer element is attached at the structure of said camera housing via a plurality of fasteners.
However, claim 5 of U.S. Patent No. 10,855,890 which is also dependent on claim 1 claims “wherein said heat transfer element is attached at said rear structure of said rear camera housing portion via a plurality of fasteners.”  Because claims 2 and 5 are both dependent on claim 1, it would have been obvious to claim the subject matter of claim 5 so that it is dependent on claim 2 for the purpose of securely fastening the heat transfer element to the camera housing.
In view of the foregoing, claim 21 is obvious over (and therefore not patentably distinct from) corresponding claim 2 in United States Patent No. 10,855,890 in view of claim 5 in United States Patent No. 10,855,890.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (United States Patent Application Publication 2015/0205186), hereinafter referenced as Park, in view of Karaki (United States Patent Application Publication 2004/0075870) and further in view of Zhang et al. (United States Patent Application Publication 2018/0241917), hereinafter referenced as Zhang.
Regarding claim 12, Park discloses a vehicular camera module, said vehicular camera module comprising: a camera housing (figure 8 exhibits front housing portion 220 as disclosed at paragraph 35);  an imager printed circuit board accommodated in said camera housing, said imager printed circuit board having a first side and a second side separated by a thickness dimension of said imager printed circuit board (figure 7 exhibits sensor PCB 240 as disclosed at paragraph 36); an imager disposed at the first side of said imager printed circuit board and aligned with a lens of said vehicular camera module (figure 7 exhibits an image sensor 230 on a first side of PCB 241 and aligned with lens 100); a processor printed circuit board accommodated in said camera housing (figure 7 exhibits processor PCB 242 as disclosed at paragraph 36); wherein circuitry of said vehicular camera module is electrically connected to said imager and said image processor and is electrically connected to electrical connecting elements at said camera housing that are configured to electrically connect to a wire harness of a vehicle when said vehicular camera module is disposed at the vehicle (figure 6 exhibits cable harness 320 which is electrically connected to the imager through the camera module as disclosed at paragraph 39).  However, Park fails to disclose an image processor disposed at said processor printed circuit board; wherein said processor printed circuit board is spaced from and is electrically connected to circuitry of said imager printed circuit board; a heat transfer element accommodated in said camera housing; wherein the heat transfer element is in thermal conductive contact with said processor printed circuit board to draw heat generated by operation of said image processor of said vehicular camera module; wherein said heat transfer element is in thermal conductive contact with an active cooling element; and wherein, with said electrical connecting elements electrically connected to the wire harness of the vehicle, heat generated by operation of said vehicular camera module is drawn from said imager printed circuit board to said camera housing via said heat transfer element.
Karaki is a similar or analogous system to the claimed invention as evidenced Karaki teaches an imaging device wherein the motivation of improving image quality by reducing defects caused by thermal radiation would have prompted a predictable variation of Park by applying Karaki’s known principal of providing a heat transfer element accommodated in said camera housing; wherein the heat transfer element is in thermal conductive contact with at least one selected from the group consisting of (i) the second side of said imager printed circuit board and (ii) said processor printed circuit board; wherein said heat transfer element is in thermal conductive contact with an active cooling element  (figure 1 exhibits heat sink 19 disposed between and in thermal conductive contact with Peltier device 20 and a rear side of said at least one printed circuit board 17 as disclosed at paragraph 29); wherein, with said electrical connecting elements electrically connected to the wire harness of the vehicle, heat generated by operation of said vehicular camera module is drawn from said imager printed circuit board to said camera housing via said heat transfer element (paragraph 30 teaches that a voltage is applied to the Peltier element, it is apparent that a connection with the wire harness to apply said voltage and draw heat away from the image sensor PCB).  Furthermore when applying this known technique to Park it would have been obvious to a person having ordinary skill in the art to  connect the thermoelectric device with said electrical connecting elements electrically connected to the wire harness of the vehicle in order to provide a voltage so that the Peltier element is electrically powered to draw heat from said at least one printed circuit board to said rear camera housing portion via said heat transfer element (paragraph 30 of Karaki teaches that a voltage is applied to the Peltier device in order to draw heat from the sensor assembly).
In view of the motivations such as improving image quality by reducing defects caused by thermal radiation one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Park.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
Park in view of Karaki fails to disclose an image processor disposed at said processor printed circuit board; wherein said processor printed circuit board is spaced from and is electrically connected to circuitry of said imager printed circuit board.
Zhang is a similar or analogous system to the claimed invention as evidenced Zhang teaches a vehicular camera module wherein the motivation of processing images and maintaining a thermally conductive path between multiple boards and their components thereby reducing thermal-induced damage to said components would have prompted a predictable variation of Park by applying Zhang’s known principal of providing an image processor disposed at said processor printed circuit board (paragraph 28 teaches that an image processing circuit is provided as one of the electronic components 44 and 46); wherein said processor printed circuit board is spaced from and is electrically connected to circuitry of said imager printed circuit board (figure 5 shows that there is a space between circuit board 22 and adapter 42 which is filled by filler 50 as disclosed at paragraph 30; paragraph 28 teaches that a plug and socket connected the circuit board 22 and adapter 42).
In view of the motivations such as processing images and maintaining a thermally conductive path between multiple boards and their components thereby reducing thermal-induced damage to said components one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Park.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 13, Park in view of Karaki and further in view of Zhang discloses everything claimed as applied above (see claim 12), however, Park fails to disclose a thermal interface material disposed between and in thermal conductive contact with (i) said processor printed circuit board and (ii) said heat transfer element.
Zhang is a similar or analogous system to the claimed invention as evidenced Zhang teaches a vehicular camera module wherein the motivation of improving heat dissipation efficiency would have prompted a predictable variation of Park by applying Zhang’s known principal of a thermal interface material disposed between and in thermal conductive contact with (i) said processor printed circuit board and (ii) said heat transfer element (figure 5 exhibits thermal interface material 70 disposed between image processing board 42 and heat sink 60 as disclosed at paragraph 32).
In view of the motivations such as improving heat dissipation efficiency one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Park.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 14, Park in view of Karaki and further in view of Zhang discloses everything claimed as applied above (see claim 12), in addition, Karaki discloses wherein said heat transfer element is attached at structure at said camera housing (figure 1 exhibits wherein the heat sink 19 is attached to a rear structure of the camera modules using screw 16 and 21 as disclosed at paragraphs 25-27).
Regarding claim 15, Park in view of Karaki and further in view of Zhang discloses everything claimed as applied above (see claim 14), in addition, Karaki discloses wherein said heat transfer element is in thermal conductive contact with the active cooling element via the structure of said camera housing (figure 1 exhibits wherein the heat sink 19 is attached to a rear structure of the camera modules using screw 16 and 21  which causes the heat sink to be held against cooling element 20 as disclosed at paragraph 27).
Regarding claim 16, Park in view of Karaki and further in view of Zhang discloses everything claimed as applied above (see claim 14), in addition, Karaki discloses wherein said heat transfer element is attached at the structure of said camera housing via a plurality of fasteners (figure 1 exhibits wherein the heat sink 19 is attached to a rear structure of the camera modules using screws 16 and 21 as disclosed at paragraphs 25-27).
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zurowski et al. (United States Patent Application Publication 2018/0345911) teaches a vehicular camera module with multiple circuit boards.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696